Exhibit 10.35
FIFTH AMENDMENT TO LEASE
     This Fifth Amendment to Lease (the “Fifth Amendment”) is made and entered
into as of February 28, 2011 (the “Effective Date”) by and between THE BOARD OF
TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY, a body having corporate
powers under the laws of the State of California (“Landlord”), and STEMCELLS,
INC., a Delaware corporation (“Tenant”).
     A. Landlord and Tenant entered into that certain Restated and Amended Lease
dated as of December 19, 2002, as amended by that certain Lease Amendment dated
as of August 1, 2003, that certain Second Amendment to Lease dated April 1,
2005, that certain Third Amendment to Lease dated October 12, 2009, and that
certain Fourth Amendment to Lease dated August 25, 2010 (as amended, the
“Lease”), pursuant to which Landlord has leased to Tenant 51,200 rentable square
feet in that certain property commonly known as 3155 Porter Drive, Palo Alto,
California and more particularly described in the Lease (“Premises”). Each
capitalized term not defined in this Fifth Amendment shall have the same meaning
given to such term in the Lease.
     B. Landlord and Tenant now desire to extend the term of the Lease, on the
terms and conditions more particularly set forth below.
     NOW THEREFORE, Landlord and Tenant hereby agree as follows:
     Section 1 Term. The term of the Lease is hereby extended for a period of
two (2) months, commencing on July 1, 2011 and expiring on August 31, 2011 (the
“Extended Term”).
     Section 2 Base Monthly Rent. The Base Monthly Rent payable by Tenant during
the Extended Term shall be $2.73 per rentable square foot ($139,776).
     Section 3 Brokerage Commission. Neither Landlord nor Tenant was represented
by a broker with respect to this Fifth Amendment. Tenant and Landlord represent
and warrant that they have had no other dealings with any other real estate
broker or agent in connection with this Fifth Amendment. Tenant and Landlord
shall indemnify, defend and hold the other harmless from and against all
liabilities arising from any other claims of brokerage commissions or finder’s
fees based on Tenant’s or Landlord’s, as applicable, dealings or contacts with
brokers or agents.
     Section 4 Effect of Amendment. As modified by this Fifth Amendment, all of
the terms and conditions of the Lease remain unchanged and in full force and
effect. In the event of any express conflict or inconsistency between the terms
of this Fifth Amendment and the terms of the Lease, the terms of this Fifth
Amendment shall control and govern.
     Section 5 Counterparts. This Fifth Amendment may be executed in any number
of counterparts, each of which shall be an original, but all of which, when
taken together, shall constitute one and the same instrument.
     Section 6 Amendments. This Fifth Amendment may not be amended, except by an
instrument in writing executed by a duly authorized officer or director of the
respective parties.
     Section 7 Captions. The section and subsection headings of this Fifth
Amendment are inserted for reference only and are not a part of this agreement.

- 1 -



--------------------------------------------------------------------------------



 



     Section 8 Attorneys’ Fees. In the event of any dispute arising out of or
relating to this Fifth Amendment or the breach hereof, or to interpret upon
reasonable controversy any of the terms, covenants or conditions of this Fifth
Amendment, the prevailing party shall recover, in addition to any other damages
awarded, its reasonable attorneys’ fees and costs incurred in litigating,
arbitrating or otherwise settling or resolving such dispute.
     Section 9 Governing Law. This Fifth Amendment shall be governed by, and
construed in accordance with, the laws of the State of California applicable to
contracts executed in and to be performed in California without regard to
conflicts of laws principles.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Fifth Amendment
as of the Effective Date.

     
LANDLORD:
  TENANT:
 
   
THE BOARD OF TRUSTEES OF THE LELAND STANFORD
JUNIOR UNIVERSITY
  STEMCELLS, INC., a Delaware corporation
 
   
By: /s/ Jean Snider
Name: Jean Snider
Its: Managing Director
  By: /s/ Rodney Young
Name: Rodney Young
Its: Chief Financial Officer

- 2 -